Citation Nr: 1430685	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-03 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent prior to February 3, 2000, and greater than 70 percent from February 3, 2000, for major depressive disorder.

2.  Entitlement to an effective date prior to December 19, 2009, for the grant of entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran performed active duty for training (ACDUTRA) from October 1986 to February 1987 and active military service from November 1987 to September 1988.  He also performed other ACDUTRA and inactive duty training (INACDUTRA) at various times.  

This appeal arises to the Board of Veterans' Appeals (Board) from February 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran's claims were remanded for additional development and/or consideration in September 2011.  The matter again is before the Board.

The February 2009 rating decision granted the Veteran entitlement to service connection for depression, assigning him a 30 percent rating, effective December 5, 2007.  Thereafter, following the Board's September 2011 grant of an earlier effective date of June 19, 1997, for the grant of entitlement to service connection for depression, a subsequent August 2012 rating decision increased the rating to 70 percent, effective February 3, 2000.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

Multiple requests for a hearing before a member of the Board are of record, but in a September 2013 statement the Veteran's representative indicated that all hearing requests before the Board were withdrawn.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.



FINDINGS OF FACT

1.  Prior to February 3, 2000, the Veteran's major depressive disorder primarily resulted in nightmares, depression, sleep problems, lack of enjoyment in spending time with friends, low energy, decreased concentration, loss of interest, crying spells, anxiety, and increased irritability, all resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From February 3, 2000, the Veteran's major depressive disorder primarily resulted in nightmares, depressed mood, anxiety, sleep impairment, and some social withdrawal, all resulting in deficiencies in most areas, but less than total social and occupational impairment.

3.  The Veteran is presently service-connected for major depressive disorder, evaluated as 70 percent disabling from February 3, 2000, and degenerative changes to the thoracic spine, evaluated as 40 percent disabling from January 5, 2004.  The combined disability rating is 80 percent from January 5, 2004.  

4.  The preponderance of the evidence is against finding that the Veteran was unable to secure or maintain gainful employment as a result of service-connected disabilities prior to December 19, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 percent for major depressive disorder prior to February 3, 2000 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9434 (2013).

2.  The criteria for a disability rating greater than 70 percent for major depressive disorder from February 3, 2000 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9434 (2013).

3.  The criteria for entitlement to an effective date prior to December 19, 2009, for the grant of TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In this case, the claims are "downstream" issues in that they arose from the initial grant of service connection and entitlement to TDIU.  Prior to the rating decision granting service connection and the rating decision granting entitlement to TDIU, the RO issued notice letters in August 2008 and December 2009 that fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran numerous VA examinations, most recently in June 2013.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examinations, the absence of evidence of worsening symptomatology since the examinations, and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case is adequate upon which to base a decision as to both issues on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the readjudication of the Veteran's depression and TDIU claims, along with the additional development undertaken, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Factual Background

Prior to the appellate time period for both claims, the claims file indicates that the Veteran was hospitalized for cocaine and alcohol dependence and marijuana abuse.  

In a June 19, 1997 statement, the Veteran indicated, "I have been having mood swings for about the last 12 to 14 months.  I feel this could be relate[d] to my lower lumbar condition."

The Veteran again was hospitalized for cocaine and alcohol abuse from December 1998 to April 1999.

The Veteran was afforded a VA psychology assessment in February 1999.  The Veteran indicated that he had been fired from his last job due to alcohol-related lateness.  He stated that other jobs had ended because they were seasonal in nature or because he got bored with the job.  The Veteran reported one physical fight in the previous 5 years.  He denied any problems with anxiety or depression, but did acknowledge some paranoid thinking.  The assessment was adjustment disorder, not otherwise specified, and alcohol and cocaine abuse.  Possible work fields included forklift driver, cashier, and housekeeper.

The Veteran's April 1999 discharge document indicated Axis I diagnoses of adjustment disorder, not otherwise specified, and alcohol, cocaine, and tobacco abuse (in remission, other than the tobacco).  An Axis II diagnosis was adult antisocial behavior.  The GAF score was observed to be 55, both on hospital admission and on discharge.

In December 1999, the Veteran testified at a hearing before an RO representative.  The hearing was for his low back claim and he did not discuss any psychiatric symptoms that he felt were secondary to his back problems.

In January 2000, the Veteran reported experiencing violent nightmares the past 2 years.  He experienced symptoms of depression, sleep problems, lack of enjoyment in spending time with friends, low energy, decreased concentration, loss of interest, crying spells, anxiety, and increased irritability.  On examination, the Veteran had good hygiene, was cooperative, had good eye contact, full and appropriate affect, disappointed mood, logical speech, no hallucination/delusions, fully oriented, and fair insight.  He denied suicidal or homicidal ideation.  The diagnosis was major depressive disorder, single, severe, without psychosis and his GAF score was 60.

On February 3, 2000, the Veteran reported no change in his mood since the last appointment.  He continued to have disturbed sleep, decreased interest, poor energy, poor concentration, and poor appetite.  He denied suicidal or homicidal ideation.  Examination was similar to that undertaken in January 2000.  

Later in February 2000, the Veteran was easily startled and had few activities.  He denied suicidal or homicidal ideation, but stated that he has wanted to kill someone.  

In January 2003, the Veteran was discharged from an outpatient treatment program following a positive alcohol Breathalyzer.  He was noted to have problems with anger control and appropriate socialization.  He had had difficulty interacting socially both with his peers and staff members.  At the time of discharge, the Veteran was performing at an employable level.

In February 2003, the Veteran again was hospitalized for alcohol dependence and cocaine dependence.  He also had an Axis II diagnosis of antisocial personality disorder.  His GAF was 21 at admittance, 31 at discharge, and a high GAF of 81 earlier that year.  The Veteran reported hearing voices and visual hallucinations that had occurred earlier in life and had reoccurred the previous 2 months.  He reported avoidance behavior, paranoid thoughts, and concentration problems.  He also described depression and nightmares.  He denied suicidal or homicidal ideation.  He denied a decreased desire to do things.  

In December 2003, the Veteran again was hospitalized for substance abuse and assigned a GAF score of 21.  The Veteran had anger management problems and difficulty dealing with stress.  

In February 2004, the Veteran underwent a VA examination for his thoracic spine.  He stated that he was unemployed and spent most of his time at some friends watching television because he could not do "much of anything."  He had increased pain with all activities.  He had problems with sitting for more than 30 minutes, bending, and lifting more than 25 pounds.  

In March 2004, the Veteran's GAF score was 35.  He was diagnosed with posttraumatic stress disorder (PTSD) and substance abuse in early remission.  He described being involved in church and that his strong religious faith was sustaining him.  The Veteran was working daily from 10 p.m. to 7 a.m.  

The Veteran was hospitalized for substance dependence in August 2004.  His GAF score at discharge was 45.  On examination, he had a broad affect, was dressed appropriately, and had normal speech and thought processes.  There was a history of auditory or visual hallucinations, but they were not frequent.  The Veteran claimed to be able to tell the difference between reality and fantasy.  

In September 2004, the Veteran stated that he had been working at Walmart for the previous 8 months.  He reported symptoms that were similar to his previous problems.  The diagnoses were depression, major, partial remission, and PTSD.  

During a January 2006 Board hearing for a PTSD claim, the Veteran discussed his psychiatric symptoms, which included nightmares, anger problems, anxiety, depression, and mood swings.  As to his back problems, the Veteran indicated that he would be unable to perform work that involved distance walking, heavy lifting, or extended sitting.  

The Veteran was afforded a spine examination in September 2006.  The examiner indicated that the Veteran was significantly limited, as he was unable to perform repetitive motion testing of the spine.  The Veteran was able to work, but missed about half the time due to back problems.  

In September 2006, the Veteran reported that he would still fish, but had a general loss of interest in activities.  His speech was normal in rate and content, but had poor insight and judgment.  He denied suicidal and homicidal ideation.  He reported sleep problems, irritability, and concentration problems.  

In November 2006, the Veteran was seen for his antisocial personality disorder.  The treatment provider noted that the Veteran was involved in a residential rehabilitation treatment program (RRTP).  He indicated that he was trying to get a job and work on his anger and depression.  He also reported anxiety and paranoia.  He denied suicidal ideation.  The treatment provider assigned a GAF score of 50.  

The Veteran graduated from the RRTP in December 2006 after successful completion of the program.  He had full-time stable employment at a restaurant and had established his own residence.  He had been working at the restaurant on a full-time basis since late July 2006, as a cook.  

In February 2007, the Veteran reported that his strengths included, "loving, hard worker, honest, caring, spiritual" and that his weaknesses were, "boredom, stress."  The Veteran was currently unemployed and had left his prior job as a cook in a restaurant due to the stress of alcohol and drug use on the premises.  

The Veteran was afforded a psychiatric examination in June 2007.  He reported irritability due to pain in his right leg and a short temper, even though he was "an outgoing person.  I talk to everybody."  He had sleep problems due to pain and nightmares.  He was depressed most of the time.  He used to enjoy fishing, but had not gone in the past few years.  He stated that he was more interested in companionship than sex.  He reported homicidal ideation, but no immediate intent.  He was working part time and had worked full time 3 years previously as a general contractor.  He had attended 3 semesters of school at a community college, maintaining a 3.0 average.  He wanted to start back in school to study nursing.  When not working he sat at home and watched television, otherwise he did nothing.  On examination, the Veteran was casually groomed, fully cooperative, and quite affable.  Speech was somewhat pressured.  Thought processes were normal and there was no evidence of confusion.  Memory was grossly intact and the Veteran was fully oriented.  Insight was somewhat limited.  He denied suicidal ideation.  The examiner concluded that there was no evidence of current PTSD or depressive disorder.  The GAF score was 45.  The Veteran had evidence of a mood disorder, which seemed to be substance related.  He might have a nightmare disorder, but it was mild in nature.  There was no noted impairment of social functioning or impairment of thought processing or communication noted.  There was no evidence of other psychiatric disorder, other than a possible personality disorder.  

The Veteran was afforded a spine examination in September 2007.  He had last worked one year previously and had stopped because it required too much standing.  On examination, there was evidence the Veteran was amplifying his symptoms throughout much of the examination, as he was able to get into and out of a chair without difficulty when not being examined.  He walked with a normal gait, but cried out in pain and reported discomfort on every attempted motion testing.  The examiner indicated that the Veteran would be limited in activities involving repetitive bending, lifting, standing, squatting, or running.  He had a gain in range of motion on repetitive testing.

The Veteran was afforded a psychiatric examination in September 2008.  He reported ongoing depression and nightmares.  He denied enjoyment of any activities and decreased libido.  He reported both suicidal and homicidal ideation, but denied any intent as to either.  He reported that he had last worked 2 and a half years previously and had been fired after 5 weeks for an altercation with a fellow employee in which the Veteran had tried to burn the other employee.  He currently was attending a technical college, with middling to poor grades.  He generally would not do much during the day, but would occasionally go for a drive or talk with people who were fishing.  He claimed to visit only with his mother.  On examination, the Veteran did not display any evidence of depression, but there was considerable anger.  Speech was normal and affect appropriate.  Thought processes and memory were intact and without evidence of confusion.  He did not report hallucinations and there was no evidence of delusions.  Insight was limited.  The diagnosis was depressive disorder, no otherwise specified, and the examiner assigned a GAF score of 55.  The examiner indicated that some problems were due to depression secondary to the Veteran's service-connected back disability; however, functioning was complicated by non-service connected Axis II problems.  The GAF score was based solely on the depression, which the examiner termed as fairly mild in nature.  There was no evidence that the depression in and of itself precluded employment or the performance of activities of daily living.  

In October 2008, the Veteran was continuing in school, but was missing a lot of classes and his grades were dropping.  He denied suicidal ideation, but thought that his depression was worse.  

In November 2009, the Veteran reported that he had "lots of friends" and that his friends were supportive of his sobriety.  He preferred interacting with small groups of friends, rather than a large group.  He reported ongoing depression and indicated that a past history of suicidal ideation lasted for only a short time.  He denied any current suicidal or homicidal ideation.  He reported having a good relationship with his siblings, but that his relationship with his mother was "artificial" because she was in denial about the Veteran's troubled childhood.  The Veteran reported that his strengths were, "helping people, sharing information with people, open[ing] up to others, trusting, and car[ing] about others."  The Veteran stated that there were numerous activities in which he enjoyed doing.  His favorite activity was fishing, but he also enjoyed darts, shuffle board, bike riding, weight lifting, card games, and board games.  The Veteran's faith played an important role in his life, but he did not regularly attend church.  

The Veteran was afforded a spine examination in March 2010.  His back pain and radiating symptoms were aggravated by sitting for over an hour or walking 400 to 500 yards.  The Veteran appeared to exaggerate his symptoms slightly on examination, but his back problems would likely prevent any type of physical work involving lifting or significant standing, bending, or walking.  He also would have difficulty with sedentary employment that would involve prolonged sitting.  

He also was afforded a psychiatric examination in March 2010.  The Veteran reported increased anger problems.  He lived with his mother, brother, and brother's girlfriend, but would stay in his room unless he had to go to the VA.  His brothers would sometimes visit and try to get him to go somewhere with them, but he would generally decline.  The examiner noted the contradiction in the November 2009 evaluation, in which the Veteran reported having lots of friends who were supportive of him.  He described frequent crying episodes.  He last worked 2 years previously as a cook in a restaurant, but had left after 2 months and "I left because I didn't want to kill them."  The Veteran described becoming highly agitated by the actions of his co-workers.  Prior to the job as a cook, he had worked at Walmart for 5 months, but was terminated after an altercation with a co-worker.  On examination, the Veteran was casually groomed, cooperative, had good eye contact, normal thought processes, was fully oriented, had no evidence of delusions or hallucinations, but had poor insight and judgment.  He described both suicidal and homicidal ideation, but without plan or intent as to each.  The diagnosis was depressive disorder, not otherwise specified, with a GAF score of 61.

In support of his claim, the Veteran provided a March 2010 private Vocational Assessment.  The examining consultant discussed the Veteran's employment and medical histories.  The Veteran reported that he had been living with his mother for the previous 4 months and denied having been married or having children, although the consultant noted that the file indicated that the Veteran did have a daughter.  The consultant also discussed inconsistencies as to the Veteran's reports of having served in the Navy, whereas he actually served in the Army.  He reported recurrent nightmares, suicidal/homicidal thoughts, daily episodes of crying, and anger at the event and treatment by his providers thereafter.  The consultant observed that the Veteran's primary disabilities were low back and psychiatric disorders with symptoms including sleep deprivation, nightmares, anger, difficulty with social situations, chronic back pain, and limited ambulation ability.  As a result of these symptoms, the Veteran was unable to secure or follow substantially gainful employment from November 2004.  Currently he lived a very sheltered existence, with little socializing or physical activity.  The part-time employment after 2004 did not provide income over the poverty level.  The consultant indicated that he was aware of diagnoses of psychiatric conditions other than his service-connected condition, but "it is impossible to determine which psychiatric symptoms are attributable to the service-connected depression and which psychiatric symptoms are attributable to his non service connected conditions."  As such, it was clear to the consultant that the Veteran was unable to secure or follow a substantially gainful occupation due to his psychiatric conditions as a whole and his service-connected thoracic spine condition.

The Veteran was afforded a VA examination in June 2012.  The examiner noted review of the claims file.  The examiner noted a diagnosis of depressive disorder, not otherwise specified, and a GAF score of 48.  The examiner indicated that the assigned GAF score was based on the Veteran's service-connected depression and did not take into account his non-service connected personality disorder.  The examiner indicated that the Veteran psychiatric symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran indicated that he had lived with his girlfriend on and off for the previous 3 years.  Currently he was living with her and her 9-year old son.  He had never been married, but had 6 children.  He typically did not have friends, with the exception of his brother.  He indicated that he "does not do anything anymore."  The Veteran did acknowledge, however, that he did engage in some yard work.  The Veteran reported that in the past he had shot 4 people, with the intention of killing them.  The Veteran's symptoms included depressed mood, anxiety, irritability, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships.  

The June 2012 VA examiner also provided a separate medical opinion in June 2012.  The examiner noted review of the claims file.  She noted that the Veteran had received multiple conflicting diagnoses over the previous 14 years.  After interviewing the Veteran and reviewing the records, the opinion provider concluded that the only diagnosis that could be substantiated was depressive disorder secondary to a back injury.  His non-service connected personality disorder was a significantly confounding factor in his evaluation.  In addition, records alluded to suspicion of malingering or misrepresentation on the Veteran's part.  During the current interview, the Veteran had been somewhat inconsistent in the information presented.  There was no evidence of a current psychotic disorder and the opinion provider noted that the time periods when a psychotic disorder was documented in the records corresponded to periods of substance abuse and diagnosed substance-induced mood disorder.  The Veteran's depression contributed to his long history of problems with anger, aggression, and interacting with others.  His problems with anger would make sustaining employment difficult and he would need to be employed in a setting where he would not have to interact with others.

In a July 2012 addendum, a VA psychologist who had co-signed the June 2012 VA medical opinion stated that the symptoms associated with the service-connected depression disability were depressed mood, anxiety, sleep impairment, and some social withdrawal.  "Any other symptoms reported by the veteran as noted in [the June 2012 VA examination report] are believed to be encompassed by non-service connected problems, such as his personality disorder and substance dependence.  The gaf that was provided was based on his symptoms of depression impacting his social functioning, work functioning, and ability to cope.  Symptoms of depression do not preclude the veteran from being able to work.  He has problem-solving skill, and he may be best suited for work-tasks that do not involve significant stress or responsibilities."

In March 2013, the Veteran reported that he had recently moved out of the apartment that he had been sharing with his latest girlfriend.  The treatment provider encouraged him to identify what he was looking for in a mate and write down the desired qualities, as well as what he offered as a mate.  In April 2013, the Veteran reported that his psychiatric symptoms were worsening.  In June 2013, the Veteran's GAF score was 61.

The Veteran was afforded another VA psychiatric examination in June 2013.  The examiner noted a diagnosis of depression not otherwise specified and a GAF score of 65.  The examiner indicated that the Veteran psychiatric symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted review of the claims file.  The Veteran was in a 2-year long relationship.  They had met through family members.  They did argue at times.  He spent his spare time fishing and at home.  The Veteran stated that he had last worked 8 years ago and had been fired for not following his supervisor's orders.  The Veteran reported depression 4 to 5 days out of the week, due to his limited activities and abilities as a result of his service-connected back problems.  He denied suicidal ideation.  The Veteran's symptoms included depressed mood, but no other noted problems.  

A June 2013 aid and attendance examination indicated that the Veteran could perform all activities of daily living.  He used a cane for ambulation and could walk between a half mile and one mile.  In another portion of the examination, however, the examiner stated that the Veteran could walk the length of one football field carrying a gallon of milk.  He could stand for short periods of time and could drive himself to appointments without assistance, but was unable to bend or squat.  

A June 2013 VA spine examination indicated that the Veteran could walk the length of a football field, stand for 5 minutes, sit for 20 minutes, and lift a gallon of milk.  He claimed to be unable to do yard work, manual labor requiring lifting, activities involving extended standing, or bending or squatting activities.  Sedentary work was unaffected, as long as the Veteran was able to reposition himself.  

In support of his claim, the Veteran submitted a statement from his then girlfriend that he had been depressed for the three years she had known him.  Sometimes, the Veteran would go fishing or shoot pool, but most of the time he would sit in his room with the television off and the door closed.  He did not like company or intimate relationships.  

The Veteran again sought in-patient treatment for substance abuse in November 2013.  At the time of admission, his GAF score was 21, although the score was attributed solely to Axis I diagnoses of substance abuse and not to a service-connected psychiatric disorder.  The Veteran reported that in 2011 he had moved in with a female, with problematic consequences for his sobriety.  He also indicated that his strengths included that he was a "people person" and that he enjoyed helping others.

Increased Initial Ratings

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As discussed above, a February 2009 rating decision granted the Veteran entitlement to service connection for depression, assigning him a 30 percent rating, effective December 5, 2007.  Thereafter, a subsequent August 2012 rating decision increased the rating to 70 percent, effective February 3, 2000.  The Veteran claims the ratings do not accurately depict the severity of his current condition.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100
 
38 C.F.R. § 4.130, DC 9434 (2013). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  

Prior to February 3, 2000

After a careful review of the record and for the reasons and bases expressed immediately below, the Board finds that the Veteran's demonstrated major depressive disorder symptomatology does not warrant an evaluation greater than the currently assigned 30 percent rating prior to February 3, 2000.  See 38 C.F.R. § 4.7.  Furthermore, the Board notes the symptoms and manifestations shown prior to February 3, 2000 are inadequate to warrant a rating greater than 30 percent for any period of time.  For this reason, further staged ratings are not applicable.  See Francisco, 7 Vet. App. at 55.  

Prior to February 3, 2000, the Veteran's primary major depressive symptoms included nightmares, depression, sleep problems, lack of enjoyment in spending time with friends, low energy, decreased concentration, loss of interest, crying spells, anxiety, and increased irritability.  On examination, the Veteran had good hygiene, was cooperative, had good eye contact, full and appropriate affect, disappointed mood, logical speech, no hallucination/delusions, was fully oriented, and had fair insight.  He denied suicidal or homicidal ideation.  He did not have flattened affect; circumstantial circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory; or impaired abstract thinking.  The Board notes that prior to February 3, 2000, the Veteran's GAF scores ranged between approximately 55 and 60, which is consistent with the Veteran's 30 percent disability rating prior to February 3, 2000, for a moderate disability picture.  

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  By extension to the present case, without the examples, differentiating the 30 and 50 percent ratings (or greater) would be equally ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's depression symptoms prior to February 3, 2000, most closely approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as warranted for a 30 percent rating.

As to the Veteran's occupational functioning, prior to February 3, 2000, the Veteran was intermittently employed and he indicated that he left many of his jobs because they were seasonal in nature or because he became bored with them.  Moreover, although the Board concedes there is some level of industrial impairment due to the Veteran's major depression symptoms, the 30 percent rating assigned herein is a recognition of some industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board finds that such evidence most closely approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

As to the Veteran's social functioning prior to February 3, 2000, the Veteran was cooperative and engaging during examinations.  There is evidence that the Veteran had decreased enjoyment in spending time with friends, but there is no indication that he was unable to socialize with family and friends.  As will be discussed in greater detail below, later records (even after the Veteran's depressive disorder symptoms had worsened overall) demonstrated that he was able to interact appropriately with friends and family.  In light of the foregoing and the absence of evidence demonstrating social functioning that would warrant an increased rating, the Board concludes that a rating greater than 30 percent is not warranted based on the Veteran's social functioning prior to February 3, 2000.

Accordingly, the Board finds that the preponderance of the evidence is against assignment of rating greater than 30 percent prior to February 3, 2000.  As noted above, the Veteran's major depressive disorder has had some influence on his social and occupational relationships, but not of sufficient severity to warrant an increased rating.  Therefore, a higher rating is not warranted prior to February 3, 2000.

From February 3, 2000

After a careful review of the record and for the reasons and bases expressed immediately below, the Board finds that the Veteran's demonstrated major depressive disorder symptomatology does not warrant an evaluation greater than the currently assigned 70 percent rating from February 3, 2000.  See 38 C.F.R. § 4.7.  Furthermore, the Board notes the symptoms and manifestations shown from February 3, 2000 are inadequate to warrant a rating greater than 70 percent for any period of time.  For this reason, further staged ratings are not applicable.  See Francisco, 7 Vet. App. at 55.  

Initially, the Board acknowledges that it is precluded from differentiating between symptomatology attributed to service-connected disability and non-service connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, however, multiple medical records, including the June and July 2012 VA medical opinions, exist that permit the differentiating between symptomatology attributable to the service-connected major depression disorder and those due to multiple non-service connected disabilities, such as his personality disorder.  

In relevant part, the Board notes that at various times during the appellate time period the Veteran's symptoms have resulted in GAF scores as low as 21, which indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment, or an inability to function in almost all areas.  These GAF scores did not distinguish between the Veteran's service-connected and non-service connected disabilities, however, those GAF scores that are based solely on the Veteran's service-connected major depressive disorder have generally been in the 50 to 65 range.

A rating greater than 70 percent is not appropriate for any period of time on appeal from February 3, 2000, because the Veteran does not have total social and occupational impairment.  Although the Veteran clearly has a serious disability, he exhibits few of the symptoms noted as applicable for a 100 percent rating.  He does not have gross impairment of thought processes or communication, persistent delusions or hallucinations (and to the extent that he does experience intermittent audio or visual hallucinations these problems have been attributed to non-service connected psychiatric disorders), grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  While the Veteran has expressed great anger at other individuals and intermittent suicidal and homicidal ideation, in each case he was noted not to have any current plan or intent.  No medical professional has found the Veteran to be a danger to himself or others.  As such, his symptoms appear to more closely approximate those for a 70 percent rating, specifically suicidal or homicidal ideation, but without rising to the level required for a 100 percent rating, specifically a persistent danger of hurting self or others.  

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  By extension to the present case, without the examples, differentiating the 70 and 100 percent ratings would be equally ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's PTSD symptoms do not cause total occupational and social impairment as contemplated for a 100 percent rating.

With respect to the Veteran's occupational impairment, the Board acknowledges that his psychiatric symptoms result in a high level of impairment.  The Board acknowledges the March 2010 Vocational Assessment's conclusions that the Veteran is unemployable due to his service-connected back and psychiatric disorders.  However, the consultant clearly noted that he was unable to distinguish the psychiatric symptoms as a result of the service-connected depression and those associated with the non-service connected psychiatric disorders.  As discussed above, other medical professionals have been able to parse such symptoms and attribute them to specific disabilities and have found that the Veteran's service-connected major depression symptoms correspond to no more than reduced reliability and productivity in occupational functioning.  The Board acknowledges the arguments of the Veteran's representative in a December 2013 statement that VA Fast Letter 13-13 stresses that the RO should not ask for an opinion as to whether the Veteran's service-connected disabilities render him unemployable.  Such a statement in Fast Letter 13-13, however, merely reinforces the authority of the adjudicator to make the ultimate decision as to such a question.  As such, the Board is not bound by the above medical opinions, but such opinions are useful in conjunction with a review of the evidence as a whole.  In this case, the Board concludes that the Veteran's service-connected major depression disorder does not result in total occupational impairment.  The medical evidence demonstrates that the Veteran would have a very difficult time working in an environment with others, but that he would be able to perform in a sedentary job position where he could work on his own.  As such, the Board does not find that his service-connected major depressive disorder results in total occupation impairment.      

Even were the Board to presume that the service-connected major depressive disorder did result in total occupational impairment, the Veteran clearly does not have total social impairment.  The Board notes that there is contradictory evidence as to the Veteran's friendships.  During certain psychiatric examinations and treatments, for example, the Veteran denies having any friends and claims to spend all of his time at home alone.  Other near contemporaneous statements of the Veteran, however, document that he had multiple supportive friends with whom he spent significant amounts of time.  His then girlfriend discussed in June 2013 how the Veteran would sometimes fish or shoot pool and the Veteran has indicated that he would have conversations with people fishing and that he enjoyed darts, board games, and other activities.  Multiple VA examinations have noted that the Veteran was cooperative during the examinations, indicating that he is able to socialize appropriately.  Moreover, although his relationship with his mother has been generally strained during the appellate time period, he has a good relationship with at least one of his brothers.  Moreover, he has or had a girlfriend of multiple years, with whom he lived for extended periods of time.    

Thus, the Veteran does not have total social and occupational impairment sufficient to warrant a total schedular rating for PTSD.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein for the period after February 3, 2000.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 70 percent rating from February 3, 2000.  While the Veteran may have some of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed the criteria for a 70 percent rating.  

In summary, for the reasons and bases set forth above, the Board concludes that a rating greater than 70 percent is not warranted for any period of time after February 3, 2000.  

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected major depressive disorder are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's major depressive disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Prior to February 3, 2000, the Veteran's major depressive disorder primarily resulted in nightmares, depression, sleep problems, lack of enjoyment in spending time with friends, low energy, decreased concentration, loss of interest, crying spells, anxiety, and increased irritability.  From February 3, 2000, the Veteran's major depressive disorder primarily resulted in nightmares, depressed mood, anxiety, sleep impairment, and some social withdrawal.  The current 30 percent rating prior to February 3, 2000, and 70 percent rating from February 3, 2000, contemplate these and other psychiatric symptoms.  Thus, the Veteran's current schedular ratings under DC 9434 are adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Earlier Effective Date for TDIU

The Board notes that VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war.  Id.

As noted above, the Veteran was granted entitlement to TDIU in an April 2010 rating decision.  A notice of disagreement (NOD) was submitted in May 2010 with respect to the effective date assigned.  In June 2010, a statement of the case (SOC) was issued with respect to this issue.  The Veteran submitted a substantive appeal in July 2010.  The Veteran claims that an earlier effective date, prior to December 19, 2009, should be assigned for the grant of entitlement to TDIU.  Specifically, the Veteran contends that the effective date for the grant of entitlement to TDIU should be January 5, 2004.

Of note, a September 2011 Board determination granted an earlier effective of June 19, 1997, for the grant of entitlement to service connection for depression.  Thereafter, the Board remanded the issue of entitlement to an earlier effective date for the grant of TDIU, which appears to reflect the view that the Veteran's initial claim for service connection for depression (or some later point in time) implicitly contained an attempt to obtain an appropriate rating for his disabilities as part of the initial adjudication of the claim, and that a TDIU could be awarded for some time period prior to the formal claim of December 2009, as recognized by the RO.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As noted above, the Veteran's representative has since clarified the issue to be one for a grant of entitlement to TDIU from January 5, 2004.

There are several possible bases for an earlier effective date for a TDIU.  The grant of TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of effective dates for increased evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  In addition, it is possible that the claims file could contain a communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, including a report of VA examination or hospitalization, which could be considered an informal claim.  See 38 C.F.R. §§ 3.155(a), 3.157.  

Moreover, the regulation providing for a TDIU on a schedular basis uses the term "ratable" when indicating the appropriate ratings, suggesting that eligibility for an earlier effective date for a TDIU could be established by showing that a service- connected disability was, at a prior time, ratable at a higher level than it was actually rated.  See 38 C.F.R. § 4.16(a).  Such a scenario is present in the instant case.  Entitlement to TDIU was denied in a September 2006 rating decision on the basis that the Veteran did not meet the schedular requirements for TDIU.  Following the grant of an earlier effective date for the Veteran's service-connected major depressive disorder, the RO assigned a 30 percent rating prior to February 3, 2000, and 70 percent from February 3, 2000.  Thus, the Veteran clearly met the schedular requirements for TDIU for the period from January 5, 2004, from which the Veteran's attorney claims that a TDIU is warranted.  See 38 C.F.R. § 4.16.  

As such, in order to receive a total disability rating under § 4.16(a) prior to January 5, 2004, it must be determined that the Veteran's service-connected disabilities rendered him unemployable as of some prior date without regard to any impairment caused by nonservice-connected disabilities.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The determinative issue then becomes whether the Veteran's service-connected disabilities, alone, rendered him incapable of securing or maintaining substantially gainful employment prior to December 19, 2009.  Based on consideration of the entire claims file, the Board concludes they did not.

The evidence of record is contradictory as to the Veteran's employment status for several periods after January 5, 2004.  In September 2004, he indicated that he had been working for 8 months at Walmart.  A subsequent March 2010 record claimed that he worked at Walmart for 5 months.  He appears to have been terminated after an altercation with another employee.  In December 2006, the Veteran was noted to have been working full time since July 2006 as a cook.  In February 2007, the Veteran indicated that he had left employment as a cook because of the stress of the alcohol and drug use on the premises.  In March 2010, however, he claimed to have worked as a cook for only 2 months and to have left because he did not want to kill his co-workers.  In June 2007, the Veteran stated that 3 years previously he had worked full time as a general contractor.  The record also indicates that the Veteran attended a technical school in 2008.  Otherwise, the Veteran appears to have been unemployed, or generally unemployed, from January 2004.  

In this case, the greater weight of evidence demonstrates that the Veteran's service-connected major depressive disorder and back disability did not preclude the Veteran from securing or following a gainful occupation for the period prior to December 19, 2009.  As discussed above, numerous VA medical examination reports have concluded that for the period prior to December 19, 2009, the Veteran's back disability would make it extremely difficult for him to perform any physical job that required significant lifting, bending, standing, or other such activities.  That said, the Veteran would be able to perform in a work setting that was generally sedentary in nature, as long as the Veteran would be able to adjust his positioning as necessary.  The Veteran's service-connected major depression disorder, for the period prior to December 19, 2009, would make working in a situation involving interaction with others extremely difficult.  That said, the Veteran would be able to perform in an environment with low stress and where he could generally work alone.

The Board has considered the March 2010 private Vocational Assessment that concluded that the Veteran's psychiatric and back disabilities precluded the Veteran from securing or following a course of gainful employment from January 5, 2004.  This is the sole opinion of record, other than the Veteran's lay representations, as to the Veteran's employability prior to December 19, 2009.  As discussed in the analysis for the Veteran's increased rating claim, the consultant indicated that he was unable to separate the Veteran's service-connected depressive disorder symptoms from his non-service connected psychiatric disorder symptoms.  As such, he considered all the symptoms with respect to the Veteran's employability.  As noted above, multiple medical professionals have been able to separate the Veteran's symptoms by disorder and have considered the effects that only the service-connected depressive disorder symptoms would have on the Veteran's ability to secure and follow a course of gainful employment.  These medical professionals have universally concluded that the service-connected symptoms alone would not preclude employment.  As discussed above, although such opinions are not determinative as to the issue, the Board will consider such opinions in making an ultimate conclusion as to the Veteran's employability.  As the March 2010 Vocational Assessment considered both the Veteran's service-connected and non-service connected psychiatric symptoms in rendering an opinion on employability, the Board ultimately finds the 2012 and 2013 VA medical opinions of greater probative weight.  Although the Board recognizes that such opinions were rendered outside of the appellate time period, they were based on consideration of the record that included the Veteran's condition and symptoms during the period prior to December 19, 2009.  

Even were the Board to afford the 2012 and 2013 VA psychiatric opinions no probative weight, the Veteran's claim still would fail.  As detailed in the facts section above, the Veteran stated on multiple occasions that he was able to fish, although at times he was uninterested in the activity, which indicates that he was physically able to perform sedentary activities for an extended period of time.  In addition, the Veteran stated that he enjoyed playing board games, which reflects a similar ability to perform sedentary activities.  Contemporaneous records indicate that the Veteran left his last significant job, as a cook, not because of an inability to physically or psychologically perform the duties of the job.  Rather, the record indicates that he was concerned about the alcohol and drug use by those at the restaurant, which was a significant stress to his continued sobriety.  Finally, there is no medical evidence of record that any medical professional recommended that the Veteran stop working permanently due to any combination of the disabilities for which service connection was in effect prior to December 2009.  Thus, the Veteran's contemporaneous statements indicate that he was able to perform a job with generally sedentary duties and, indeed, left a more physically demanding job as a cook not because he could not perform the activities of the job, but because he was concerned about the extracurricular activities of his co-workers.  

Based on the foregoing, the Board finds that the greater weight of probative evidence is against assigning an effective date for TDIU earlier than December 19, 2009.  The evidence of record establishes that prior to December 19, 2009, at best, the Veteran's service-connected disabilities may have contributed to his unemployment.  There is no persuasive evidence of record, however, suggesting that the Veteran's service-connected disabilities alone prevented him from obtaining or maintaining employment prior to December 19, 2009.  Indeed, as noted, there is significant evidence of record to the contrary. 

The Board is cognizant of the Veteran's sincere belief in the merits of his claim, but it places less weight or probative value on the Veteran's current statements concerning the relationship between his service-connected and nonservice-connected disabilities and his ability to maintain employment, made in pursuit of his claim for compensation benefits, than it does on the objective medical evidence of record and his contemporaneous statements made for medical treatment purposes.  While the Board does not wish to minimize the nature and extent of the Veteran's overall disability during this period, the most probative evidence of record does not support the Veteran's claim that his service-connected disabilities prevented him from securing and maintaining substantially gainful employment during this period, without regard to his age or nonservice-connected disabilities.

In sum, for the reasons and bases set forth above, the Board finds that an effective date prior to December 19, 2009, for the grant of a TDIU is not warranted.


ORDER

Entitlement to an initial rating greater than 30 percent prior to February 3, 2000, and greater than 70 percent from February 3, 2000, for major depressive disorder, is denied.

Entitlement to an effective date prior to December 19, 2009, for the grant of entitlement to TDIU is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


